

117 HRES 349 IH: Supporting the goals of Overdose Awareness Day by lowering the United States flag to half-staff on all Federal buildings the 31st day of August each year.
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 349IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mrs. Trahan (for herself, Ms. Blunt Rochester, Mr. Fitzpatrick, Mr. Soto, Mr. Suozzi, Mr. Cleaver, Mr. Trone, Mr. Lynch, Ms. Dean, Ms. Jacobs of California, Ms. Spanberger, Ms. Kuster, Ms. Scanlon, Mr. Pappas, Mr. McKinley, Ms. Tenney, Mr. Curtis, Mr. Rutherford, Ms. Stevens, Mr. Yarmuth, Mr. Cicilline, Mr. Grijalva, Mr. Auchincloss, Mr. Amodei, Mr. Carbajal, and Ms. Clark of Massachusetts) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the goals of Overdose Awareness Day by lowering the United States flag to half-staff on all Federal buildings the 31st day of August each year.Whereas more than 750,000 individuals in the United States have died from a drug overdose since 1999;Whereas substance use disorder and drug overdose affect all socioeconomic groups, racial and ethnic groups, geographical regions, and ages;Whereas substance use disorder is a chronic disease and recognizing it as such decreases stigma and acknowledges that substance use may be beyond an individual’s control;Whereas overdose deaths are preventable, and lives can be saved through awareness, prevention, intervention, treatment, and recovery support;Whereas overdose deaths claimed more than 81,000 American lives last year, and the COVID–19 pandemic has contributed to the acceleration of overdose deaths;Whereas communities across the Nation have been pained by substance use disorder through the premature loss of lives and the stigma associated with drug-related fatalities; andWhereas numerous States across the Nation have lowered their State flags in recognition of Overdose Awareness Day: Now, therefore, be itThat the House of Representatives supports the recognition of Overdose Awareness Day in the United States of America and that Federal buildings therein be encouraged to lower their flags to half-staff to support awareness of overdoses.